



 

EXHIBIT 10.15

OMEGA FLEX, INC.

 

Phantom Stock Agreements

 

Schedule of Directors and Officers

 

As of December 31, 2012

 

Director/Officer

Type

Number

Grant Date

Grant Price

Maturity Date

Vesting Schedule

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dean Rivest

Full

1,500

03/03/2010

$10.52

03/03/2014

3 years

 

Full

1,500

03/03/2011

$13.14

03/03/2015

3 years

 

Full

1,500

02/16/2012

$16.68

02/16/2016

3 years

 

 

 

 

 

 

 

Paul Kane

Full

1,500

03/03/2010

$10.52

03/03/2014

3 years

 

Full

1,500

03/03/2011

$13.14

03/03/2015

3 years

 

Full

1,500

02/16/2012

$16.68

02/16/2016

3 years

 

 

 

 

 

 

 

Edwin Moran

Full

1,500

03/03/2010

$10.52

03/03/2014

3 years

 

Full

1,500

03/03/2011

$13.14

03/03/2015

3 years

 

Full

1,500

02/16/2012

$16.68

02/16/2016

3 years

 

 

 

 

 

 

 

Steven Treichel

Full

2,100

03/03/2010

$10.52

03/03/2014

3 years

 

Full

2,100

03/03/2011

$13.14

03/03/2015

3 years

 

Full

2,100

02/16/2012

$16.68

02/16/2016

3 years

 

 

 

 

 

 

 

Timothy Scanlan

Full

1,500

03/03/2010

$10.52

03/03/2014

3 years

 

Full

1,500

03/03/2011

$13.14

03/03/2015

3 years

 

Full

1,500

02/16/2012

$16.68

02/16/2016

3 years

 

 

 

 

 

 

 

Steven Hockenberry

Full

590

02/16/2012

$16.68

02/16/2016

3 years

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 






